Citation Nr: 0805667	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  04-05 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1982 to January 
1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In January 2005, the veteran 
testified at a personal hearing at the RO.  In May 2007, the 
Board remanded the appeal for further development.

The Board notes that the claims for the disabilities on 
appeal were previously denied in a final April 1995 rating 
decision.  However, subsequent to that decision, additional 
service treatment records were received, and such records are 
relevant to these claims.  Thus, in accordance with 38 C.F.R. 
§ 3.156(c)(1) (2007), the claims will be reconsidered on the 
merits.  Accordingly, the Board has recharacterized the 
issues as listed on the title page.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The service treatment records previously of record show that 
the veteran had been treated for sprains of the left and 
right ankles.  The additional service treatment records show 
additional treatment for ankle sprains as well as treatment 
for a right knee strain.  An August 1988 report of medical 
examination and accompanying report of medical history 
reflect no complaints regarding the knee or ankles and 
indicate normal clinical evaluations of the feet and lower 
extremities.  However, the veteran has complained of problems 
with his knee and ankles since December 1988 when he first 
filed his claims.  Over the years the veteran has been 
diagnosed with a tear of the lateral meniscus as well as 
arthritis of the right knee, and arthritis of both ankles.  
Given the above, the Board finds that a VA examination would 
be helpful in adjudicating the veteran's claims.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file any pertinent ongoing VA medical 
records dating since July 2007.

2.  Schedule the veteran for a VA 
examination to determine the nature of any 
right knee, right ankle or left ankle 
disabilities found and to provide an 
opinion as to their possible relationships 
to service.  The claims file must be 
reviewed by the examiner.  All indicated 
tests should be performed and all findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether any current disorder of the right 
knee, right ankle or left ankle is related 
to service.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

3.  After the above development has been 
completed to the extent possible, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


